DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim do not fall within at least one of the four categories of patent eligible subject matter because claim 21 claims An information processing program for drawing which corresponds to claiming a computer program.  Computer programs are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Allowable Subject Matter
3.	Claim 1-20 are allowed and claim 21 is allowed over cited refrences.
4.	The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitation the deformation processing unit determines whether or not the specific object is positioned in the region after being changed, and makes a deformation mode of the field object different when it is determined that the specific object is positioned in the region after being changed and when it is determined that the specific object is not positioned in the region after being changed which is not disclosed in any of the cited references.
5.	Claim 20 recites the similar limitation determining whether or not the specific object is positioned in a region of the field object falling within a viewing angle of the virtual camera after being changed in a case where the region is changed; deforming the field object in a first deformation mode in a case where it is determined that the specific object is positioned in the region after being changed; and deforming the field object in a second deformation mode different from the first deformation mode in a case where it is determined that the specific object is not positioned in the region after being changed which is not disclosed in any of the cited references
6.	Claim 21 recites the similar limitation determining whether or not the specific object is positioned in a region of the field object falling within a viewing angle of the virtual camera after being changed in a case where the region is changed; deforming the field object in a first deformation mode in a case where it is determined that the specific object is positioned in the region after being changed; and deforming the field object in a second deformation mode different from the first deformation mode in a case where it is determined that the specific object is not positioned in the region after being changed which is not disclosed in any of the cited references
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONTACT

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/FRANK S CHEN/Primary Examiner, Art Unit 2611